Citation Nr: 0637500	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-43 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served with the Special Philippine Scouts from 
July 1946 to April 1949.  The veteran died in August 1999.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran died on August [redacted], 1999; his death certificate 
indicated that the immediate cause of death was 
cardiorespiratory arrest due to respiratory failure due to 
pneumonia due to cerebrovascular accident.  Other significant 
conditions contributing to death but not related to the cause 
given were coronary artery disease and diabetes mellitus.  

3.  The veteran was not in receipt of compensation at the 
time of his death for any service-connected disability.

4.  A disability of service origin did not produce or hasten 
the veteran's death.

5.  The veteran served with the Philippine Scouts.

6.  The appellant filed her application for Dependency and 
Indemnity Compensation (DIC) on March 4, 2004.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2006). 

2.  Entitlement to nonservice-connected death pension is not 
warranted as a matter of law.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

3.  Entitlement to accrued benefits is not warranted as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.152, 3.1000(a) (2006); Sabonis v. Brown, 6 Vet. App. 
at 430. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a May 2004 letter, the RO provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate the claim for DIC benefits, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service personnel records and daily 
sick reports; the veteran's death certificate; private 
medical records; records from the Department of Heath; and 
lay statements.  There was a formal finding by VA as to the 
unavailability of the veteran's service medical records in 
July 2004.  

As discussed above, the VCAA provisions have been considered 
and complied with in regard to the DIC claim.  The appellant 
was notified and aware of the evidence needed to substantiate 
these claims, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.   There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Further, the Board notes the appellant did not file specific 
claims for nonservice-connected death pension or accrued 
benefits; however, a claim for DIC by a surviving spouse is 
deemed to include a claim for death pension and accrued 
benefits.  See 38 C.F.R. § 3.152(b)(1).  Therefore, the 
appellant was not provided specific notice with the evidence 
necessary to support these claims.  The May 2004 letter did 
advise the appellant as to the requirements for death 
pension, and that her husband's service did not qualify, as 
well as the fact that her accrued benefits claim was not 
received within one year of his death.  Regardless, as the 
death pension and accrued benefits claims are being denied as 
a matter of law, there is no prejudice to the appellant.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (that 
failure to comply with the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	
I.  Cause of Death

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant has raised two separate arguments.  First, she 
maintains that the veteran's cause of death, to include 
cardiorespiratory arrest, pneumonia, respiratory failure, 
cerebrovascular accident, coronary artery disease, and 
diabetes mellitus were related to his military service.  
Second, she argues that the veteran was exposed to radiation 
which contributed to the veteran's heart and respiratory 
problems, and ultimately led to his death.  The Board will 
address these arguments separately.

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay DIC to such veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  The law provides that 
service connection may be granted for disabilities resulting 
from a disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute, including 
cardiovascular disease and diabetes mellitus, may be presumed 
to have been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

At the time of his death, service connection was not in 
effect for any disease or disability.  The death certificate 
indicates that the veteran died on August [redacted], 1999, at the age 
of 75.  The coroner found that the immediate cause of death 
was cardiorespiratory arrest due to respiratory failure due 
to pneumonia due to cerebrovascular accident.  Other 
significant conditions contributing to death but not related 
to the cause given were coronary artery disease and diabetes 
mellitus.  An autopsy was not performed.  

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's multiple contentions; the 
veteran's service personnel records and daily sick reports; 
the veteran's death certificate; private medical records; 
records from the Department of Heath; and lay statements.  As 
previously noted, the veteran's service medical records are 
not on file and were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The RO made a formal finding of the 
unavailability of the veteran's service medical records in 
July 2004.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for the 
cause of the veteran's death.  In this regard, service 
connection was not in effect for any disease or disability at 
the time of the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  Nevertheless, the appellant argues 
that the veteran's death was caused by his military service.  
Unfortunately, there is no evidence that the veteran's death 
from cardiorespiratory arrest due to respiratory failure due 
to pneumonia due to cerebrovascular accident was related to 
his period of service.  

While daily sick logs show the veteran sought treatment in 
July 1947, September 1947, October 1947, November 1947, and 
December 1947, there was no indication as to the nature of 
disease or disability.  Further, the veteran was immediately 
returned to duty, suggesting acute problems, not significant 
disease requiring hospitalization.  In addition, there is no 
evidence of record that the veteran developed cardiovascular-
renal disease, including hypertension, or diabetes mellitus 
to a compensable degree within the year following his 
separation from active service.  38 C.F.R. §§ 3.307, 3.309.  

Post-service, a medical certificate from the Department of 
Health shows the veteran was hospitalized in May 1989 for a 
cerebrovascular accident.  Records from Dr. LSO dated in 
January 1992 indicate the veteran had hypertension and was 
status post cerebrovascular accident with right sided 
hemiparesis.  Records from Dr. MGC dated in December 1992 
revealed the veteran had pulmonary tuberculosis and Lobar 
Pneumonia from 1976 to 1986.  Private medical records from 
Dr. RAA dated in August 1993 show the veteran had 
hypertension.  A note from Dr. AJC received in November 1993 
indicates that he rendered "professional medical services" 
to the veteran on August 28, 1942 (which is prior to the 
veteran's service) and "occasionally thereafter" for 
rheumatism, dermatitis, nervousness, hypertension, and 
difficulty hearing.  The actual subsequent dates of treatment 
for the specific disabilities were not provided.  None of the 
above mentioned records provided any opinion that the 
diseases were related to the veteran's military service.

In July 1999, the veteran was admitted to Queen of Angels for 
dehydration and abdominal pain with vomiting.  The Discharge 
Summary shows the veteran had a known history of 
hypertension, cardiovascular disease, diabetes mellitus, 
peptic ulcer disease, and status post cerebrovascular 
accident with right hemiparesis.  Discharge diagnoses were 
acute anterolateral wall ischemia, congestive heart failure, 
respiratory failure, acute renal failure, aspiration 
pneumonia, dehydration, diabetes mellitus type 2, ventricular 
fibrillation, arteriosclerotic cardiovascular disease, and 
status post cerebrovascular accident with right hemiparesis.  

The appellant has not provided nor pointed to any medical 
evidence supporting her primary contention that the 
conditions causing the veteran's death were related to his 
military service.  Medical evidence is required to establish 
a causal connection between service or a disability of 
service origin and the veteran's death.  See Van Slack, 
supra.  Due to the lack thereof, the appellant's claim must 
be denied on a direct basis as there is no evidence that a 
service related disease or injury caused the veteran's death.  
Moreover, the evidence does not establish the existence of 
cardiovascular disease or diabetes to a compensable degree 
within one year following his discharge from service.  

The appellant has next advanced arguments that the veteran 
was exposed to radiation while serving in Saipan, Guam, and 
thus, his death was presumptively related to this exposure.  
The Board has reviewed all the evidence delineated at the 
outset of the instant decision and finds that service-
connection for the cause of the veteran's death based on 
radiation exposure is also denied.

First, the Board finds that the veteran did not have any of 
the presumptive diseases specific to radiation-exposed 
veterans, to include; leukemia, cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas, cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer, cancer of the salivary gland, 
cancer of the urinary tract, or bronchiolo-alveolar 
carcinoma.  38 C.F.R. § 3.309(d)(1).  Next, the evidence does 
not show that the veteran participated in a radiation-risk 
activity, e.g. onsite participation in a test involving the 
atmospheric detonation of a nuclear device, was part of the 
occupation of Hiroshima or Nagasaki, Japan, or interment as a 
prisoner of war in Japan.  38 C.F.R. § 3.309(d)(3).  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Nonservice-Connected Death Pension

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1521, 1541 (West 2002 & Supp. 
2005).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.6 (2005).  In addition, laws and regulations 
provide that certain individuals and groups are considered to 
have performed active military, naval, or air service for 
purposes of VA benefits.  38 C.F.R. § 3.7 (2005).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.40 
(2005).  Service of persons enlisted under section 14 of 
Public Law No. 190, 79th Congress (Act of October 6, 1945), 
is included for compensation and dependency and indemnity 
compensation, but not for pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.

In the instant case, the veteran's WD 53, Enlisted Record and 
Report of Separation Honorable Discharge, reveals he served 
from July 10, 1946, to April 20, 1949.  The veteran was a 
Philippine Scout during his period of service.  A June 1981 
indorsement from the Republic of the Philippines, Ministry of 
National Defense, General Headquarters, Armed Forces of the 
Philippines revealed the veteran's name was not carried in 
the Approved Revised Reconstructed Guerrilla Roster.  

The Board observes that the service of the veteran does not 
legally qualify the appellant for entitlement to VA death 
pension benefits.  As noted above, the available service 
personnel records indicate that the veteran served as a 
Philippine Scout, and such service is not deemed to be active 
military service for pension benefits.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.  Therefore, regrettably, the Board is 
precluded from finding that the appellant is eligible for the 
requested benefit based on the veteran's service.  While the 
veteran's service, as described above, may be sufficient for 
certain VA purposes (such as compensation), it is not the 
type of service that can qualify a claimant for nonservice-
connected death pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  
Therefore, the Board must deny the appeal based on a lack of 
entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis, supra.



III. Accrued Benefits

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits.  38 C.F.R. § 3.152(b).  
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years."  See 38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(a).  Accrued benefits may be paid upon the death of a 
veteran to his or her spouse.  38 C.F.R. § 3.1000(a)(1)(i).  
However, an application for accrued benefits must be filed 
within 1 year after the date of death.  38 C.F.R. 
§ 3.1000(c).

In the instant case, the veteran died on August [redacted], 1999.  The 
appellant filed her application for DIC benefits in March 
2004.  Therefore, she did not file her claim within the 
applicable time period allotted.  Id.   

The Board also notes there were no benefits due or unpaid 
prior to the veteran's death.  As previously indicated, 
service connection was not in effect for any disease or 
disability prior to the veteran's death.  Entitlement to 
service connection for cerebrovascular accident, rheumatism, 
nervousness, hypertension, difficulty hearing and pulmonary 
tuberculosis was denied by the RO in May 1994.  The RO also 
determined at that time that the veteran had not submitted 
new and material evidence to reopen a claim for entitlement 
to service connection for dermatitis and residuals of 
injuries to multiple parts of the body.  The veteran was 
notified of the decision in May 1994.  He did not file a 
notice of disagreement and the decision became final.  
38 C.F.R. § 20.302(a).  There were no subsequent claims for 
benefits filed by the veteran.

While the Board is sympathetic to the unfortunate death of 
the veteran and any financial burdens the appellant may 
incur, the appellant does not satisfy the threshold legal 
eligibility requirements for accrued benefits sought in this 
appeal.  In cases such as this, where the law is dispositive, 
the claim should be denied due to a lack of legal merit.   
Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


